IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF THE No. 84943
RESIGNATION OF MICHAEL KEY
FILED »

HALLEY, BAR NO. 78.
JUL 13 20 :
RE

ORDER GRANTING PETITION FOR RESIGNATION
This is a joint petition by the State Bar of Nevada and attorney

 

 

Michael Key Halley for his resignation from the Nevada bar.

SCR 98(5) provides that Nevada attorneys who are not actively
practicing law in this state may resign from the state bar if certain
conditions are met. The petition includes statements from state bar staff
confirming that no disciplinary, fee dispute arbitration, or client security
fund matters are pending against Halley; and that he is current on all
membership fee payments and other financial commitments relating to his
practice of law in this state. See SCR 98(5)(a)(1)-(2).

Bar counsel has recommended that the resignation be
approved, and the Board of Governors has approved the application for
resignation. See SCR 98(5)(a)(2). Halley acknowledges that his resignation
is irrevocable and that the state bar retains continuing jurisdiction with
respect to matters involving a past member’s conduct prior to resignation.
See SCR 98(5)(c)-(d). Finally, Halley has submitted an affidavit of
compliance with SCR 115. See SCR 98(5)(e).

SupRemMe Court
OF

Nevapa 42 . 110 78
(0) 19474 aio

 

 
The petition satisfies the requirements of SCR 98(5).
Accordingly, we approve attorney Michael Key Halley’s resignation. SCR

98(5)(a)(2). The petition is hereby granted.
It is so ORDERED.

 

 

cc: Bar Counsel, State Bar of Nevada
Michael K. Halley

Executive Director
Admissions Office, United States Supreme Court

Supreme Court
OF
NEVADA 9

(0) (947A BBE